Citation Nr: 1424471	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  13-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the claimant is eligible for the Veterans Retraining Assistance Program (VRAP).




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Appellant had active duty military service from February 1983 to July 1987.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

This claimant is trying to establish his eligibility for the VRAP, Public Law 112-56.  The VRAP is a component of the "VOW to Hire Heroes Act of 2011."  VRAP offers up to 12 months of training assistance to unemployed Veterans.  Participants may pursue an approved program of education offered by a community college or technical school that leads to an associate degree or a certificate (or other similar evidence of the completion of the program of education or training) and is designed to provide training for a high-demand occupation.

Pursuant to the VRAP, an eligible Veteran must:  be at least 35 but not more than 60 years old; be unemployed; have last been discharged under other than dishonorable conditions, not be eligible for any other VA education benefit programs, not be in receipt of VA compensation due to unemployability, and not be or have been in the last 180 days enrolled in a Federal or state job training program.  The program was limited to 45,000 participants from July 1, 2012 through September 30, 2012, and to 54,000 participants from October 1, 2012, through March 31, 2014.  Participants may receive up to 12 months of assistance equal to the monthly full-time payment rate under the Montgomery GI Bill-Active Duty program.

In a March 2013 administrative decision, the RO found that, in accordance with 38 C.F.R. § 3.12(c)(2), the Veteran's discharge was dishonorable for VA purposes, and therefore a bar to him receiving VA benefits.  That decision cited his bad conduct discharge from the Navy due to conviction by Special Court Martial.  

The provisions of 38 C.F.R. § 3.12(c)(2) deem as dishonorable service discharge by reason of the sentence of a General Court Martial, not a Special Court Martial in and of itself.  This oversight within the RO's administrative decision notwithstanding, the Board needs more information before determining whether this Appellant's character of discharge was indeed other than dishonorable.  Therefore, it is essential to obtain his service personnel records (SPRs) and associate them with his educational assistance folder so they may be considered in deciding this appeal.

Accordingly, this case is REMANDED for the following action:

1. Obtain this Appellant's SPRs, including especially those concerning his Special (rather than General) Court Martial, and associate them with his educational assistance folder so they may be considered in deciding this appeal. 

2. Request that this Appellant provide further account of the circumstances that originally led to his bad conduct discharge.  Then take appropriate measures to assist in obtaining any corroborative evidence (including medical records that may tend to substantiate or pertain to his clinical condition at the time he reportedly failed a drug test in service).

3. 
Then readjudicate this claim in light of this and all other additional evidence, with due application of the provisions of 38 C.F.R. § 3.12 regarding character of discharge as applied to the specific circumstances of this case.  If this claimant's eligibility continues to be denied, send him a Supplemental Statement of the Case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



